DETAILED ACTION
 	Claims 1, 5-9 and 13-16 are pending. Claims 2-4 and 10-12 are canceled. This is in response to the application, under Prosecution Highway Pilot program, filed on June 20, 2020 which claims priority to the Provisional 62/859,247 filed on June 20, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the system claim comprises a processor and a computer readable medium storing instructions which will be interpreted as software per se. The specification (par. 118 & 122) discloses the processor can be a virtual circuit when the system can be in a virtual environment. The computer readable medium is interpreted as signal. Applicant can amend with phrases such as “a hardware processor” and a non-transitory computer readable medium to overcome the rejection.

Examiner Note
 	There is no art rejection for independent claims 1 and 9.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to  Applicant's disclosure:
	PG Pub 2017/0041316 (Access Control for Internet of Things Devices)
	PG Pub 2012/0054841 (application registration, authorization and verification)	
	US Patent 10,952,077 (Technologies for access control communications)

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRI M TRAN/Primary Examiner, Art Unit 2432